EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed  January 15, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-14, 17-20 has been withdrawn. 
Response to Amendment
The amendment submitted January 15, 2021 has been accepted and entered.  Claims 1, 14 and 20 are amended.  Claim 2 is cancelled.  New claim 21 is added.  Thus, claims 1, 3-21 are examined. 
Allowable Subject Matter
Claims 1, 3-21 are allowable over the prior art.
Independent claim 1 is allowable based on applicant’s remarks filed January 15, 2021, especially page 7, regarding a device for the collection of X-rays, the device comprising: at least one multi-reflection reflector cone with a focal axis, the at least one multi-reflection reflector cone having a surface with a first portion and second portion, wherein the first portion is a first angled surface and the second portion is a second angled surface with a discontinuity there between, as claimed in combination with the rest of the claim limitations, so as to improve collection efficiency and resolution. 

    PNG
    media_image1.png
    219
    633
    media_image1.png
    Greyscale

Independent claim 14 is allowable based on applicant’s remarks filed January 15, 2021, especially page 8, regarding a device for the collection of X-rays, the device comprising: a collimator oriented to direct X-rays toward the diffractor including: at least two multi-reflection reflector cones 

    PNG
    media_image2.png
    337
    791
    media_image2.png
    Greyscale

Independent claim 20 is allowable based on applicant’s remarks filed January 15, 2021, especially page 9, regarding a method of collecting X-rays, the method comprising: a second multi-reflection reflector cone of the collimator that is coaxial and longitudinally overlapping with the first multi-reflection reflector cone, as claimed in combination with the rest of the claim limitations, so as to improve collection efficiency and resolution.
Claims 3-13, 15-19 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masaki et al (US 9,036,789 B2) discloses an adjusting method of an X-ray apparatus has a reflection structure, wherein assuming that one end plane of the reflection structure is an inlet port of the X-ray and the other end plane is an outlet port of the X-ray, a pitch of the reflection substrates at the outlet port is wider than that at the inlet port. When the X-ray source exists at a position where a glancing angle at the time when the X-ray enters the inlet port exceeds a critical angle, an intensity of the X-ray emitted from each passage is detected. On the basis of the detected X-ray intensity, a relative position of the X-ray source and the reflection structure is adjusted.

    PNG
    media_image3.png
    300
    418
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/